Case 2:20-cv-01900-MCA-MAH Document 12 Filed 05/26/20 Page 1 of 1 PageID: 112
                                                                                               CLOSING



THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 314-8010 / Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                     Case No. 2:20-cv-01900-MCA-MAH
                       Plaintiff,

        v.                                                 NOTICE OF VOLUNTARY
                                                       DISMISSAL WITHOUT PREJUDICE
 JOHN DOE subscriber assigned IP address
 24.38.195.201,

                       Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

assigned IP address 24.38.195.201 are voluntarily dismissed without prejudice.


DATED: May 22, 2020                          Respectfully submitted,

                                             THE ATKIN FIRM, LLC
                                             Attorneys for Plaintiff,
                                             Strike 3 Holdings, LLC

                                             /s/ John C. Atkin, Esq.
                                             John C. Atkin, Esq.




                                                              SO ORDERED

                                                 1              s/Madeline Cox Arleo       .
                                                              MADELINE COX ARLEO, U.S.D.J.

                                                              Date: 5/26/20
